First of all I should like to convey my congratulations to you. Sir, on your unanimous election as President of this fortieth session of the General Assembly. He are greatly encouraged to see our proceedings conducted by a diplomat of such deep knowledge, skill and tact, a son of Spain, a country with which Argentina is linked by the strongest historical ties of solidarity and fellowship.
I should like also to extend my gratitude to Ambassador Paul Lusaka, who so effectively presided over the thirty-ninth session of the General Assembly.
I cannot refrain today from expressing the profound grief of the people and the Government of Argentina over the tragedy that has afflicted the fraternal Mexican people. He offer them our sincere condolences and convey our feelings of solidarity. He have mounted an operation to give the Mexican Government all possible assistance and we hope that the difficult and tragic situation confronting it today will be swiftly remedied.
The post-war international system, which includes as its center-piece the United Nations, is now 40 years old. Over such a long period of time our Organization has had time to find its place in the functioning of that system, and observers have had an opportunity to consolidate their views of the achievements and failures of the resulting system.
It is an axiom that the United Nations from its beginning was not able to establish an efficient system of collective security. He also know the causes of this failure. The fact is that responsibility for the maintenance of global peace and for the territorial integrity or political independence of the smaller nations does not lie solely with our Organization. But even with regard to the objective of peace - and indeed the other objectives of the United Nations, in particular international co-operation - it is worth restating the oft-repeated observation that everything would be much worse today if the Organization did not exist and that, undoubtedly, if it had not been founded in 1945 it would have had to be founded today.
It is worth stating that, 40 years after the founding of the United Nations, the picture is one of great achievements and - why hide the fact? - deep disappointments.
Among the most positive achievements of the day, we must, undoubtedly, include the process of decolonization, in which the United Nations played a leading role. The important impact of our Organization on that process was due-to the fact that it provided for the colonial countries and peoples the forum of the General Assembly, where they could create an awareness of the inherent evils of colonialism and the injustice of the situation of which they were victims.
As a result of the process of decolonization, we have almost fully achieved the ideal of universality in the membership of the United Nations. It is to be hoped that this universality will become complete. That principle has always been fostered by Argentina, since the time of the League of Nations itself, and it was precisely out of loyalty to that principle that our country temporarily withdrew from that body in 1920.
But this great achievement of our Organization is tarnished by the persistence of colonial situations in various parts of the world. Namibia continues to be a tragic victim of an anachronistic system aggravated by the inhuman practice of apartheid. Other peoples and territories are still suffering under the colonial yoke.
We must also fight against new forms of colonialism that have arisen from the vast inequality that continues to exist between the technologically advanced and the developing countries. This new kind of dependence, aggravated with every passing day by the widening of the technological gulf, is reaching dangerous extremes. An increasingly important element in international co-operation within the framework of the United Nations is everything relating to the transfer of technology, so our Organization can assist the efforts of developing countries to achieve more satisfactory levels of efficiency.
In the field of human rights considerable progress has been made as a result of collective action. Apart from regional agreements, including the inter-American agreement signed by Argentina recently, action by the United Nations has succeeded in reducing the number and magnitude of violations of human rights in a number of parts of the world, and it is clear that international public opinion is turning against governments that engage in such violations. In so far as concerns my own country, the intervention of international organizations contributed decisively to the easing of the situations of numerous victims of political persecution and helped save others from a grim fate during a recent dramatic period of our history.
Nevertheless there is still a great deal of ground to be covered. The practice of apartheid in South Africa is an outrage in our century. Torture, imprisonment and political persecution in all its forms are in many parts of our planet deplorable daily realities.
Disarmament has received particularly great attention from our Organization. My country has done a great deal to that end in United Nations disarmament organs, in accordance with an ancient national tradition favoring the rule of law in international relations and the peaceful settlement of disputes between States. The establishment in Argentina of a democratic regime has meant a genuine return to those traditions, of which we are so proud. Accordingly the national Government has bent every effort in its attempts to help curb the arms race and to continue with the development of exclusively peaceful uses of nuclear energy.
Because of this concern, our President, together with the Heads of State or Government of the countries of a number of continents, took part in a series of concerted efforts, culminating in the New Delhi Declaration, in which we expressed the intention to heed the demand voiced by millions who expect their leaders to represent them in their concerns and anxieties in the face of the vast capacity for destruction of existing nuclear arsenals.
Since that time my country has attempted to remain true to the content of that message. On every possible occasion we have highlighted the importance of keeping public opinion informed and alive to the threats it faces as a way of influencing the political will of those who bear primary responsibility for the production of effective disarmament agreements.
In order to take action at the national level in keeping with international obligations, Argentina has substantially reduced its military expenditures. In particular we have reaffirmed our determination - which is repeatedly proclaimed -to use nuclear technology exclusively for peaceful purposes. In a recent message to the disarmament Conference, President Alfonson stated that:
"with regard to the nuclear question, my country will be a civilian nuclear State. This was supported when the Argentine people approved, in the course of national elections, a program supporting the use of nuclear energy exclusively for peaceful purposes."
Almost 25 years ago, to avoid the consequences of the bi-polarization of the world, the Non-Aligned Movement was founded in Belgrade. I should like to mark its relevance to this fortieth anniversary of the united Nations, because in fact the principal arena for the activities of that movement is none other than our world Organization because we understand that its original principles, in so far as they are respected and enforced, make it an important force for moderation between the positions of the two military major alliances. But they should always be guided precisely by true principles of non-alignment: equi-distance between the blocs, non-intervention and non-interference in the internal affairs of other countries, the peaceful settlement of disputes, the juridical equality of States, and rejection of all forms of domination.
My country is going through a difficult hut exciting stage of its history marked by the Argentine people's recovery of its rights and freedoms within the democratic system of life and government necessitated by our evolution as a nation and our characteristics as a society. The Government I represent emanates from the genuine will of the Argentinians and is leading the reconstruction of the country, and its foreign policy reflects the same values that guide its internal policy. Argentinians have made sacrifices to ensure peace, the right to self-determination, the dignity of man, the right to life, the rational and peaceful settlement of disputes. These are the specific needs of every Argentinian and the lasting aims of our nation.
But history has shown that not only efforts and the passage of time produce the true consolidation of political independence. One hundred and fifty years before our Asian and African brothers, we in Latin America formally achieved our liberty. Nevertheless, like them, we remain subject to many different forms of dependence which limit our political capacity to decide on our own destiny.
It is not just a matter of material or economic conditions. The Latin American experience has shown how much we are affected by the confrontation between the major Powers, which even limits our capacity to control our own affairs. In Latin America, many phenomena destructive of the political system cannot adequately be explained by domestic causes, nor by flaws inherent in our political systems. In fact, those internal weaknesses are exacerbated because of external influences and the conflict between the super-Powers.
Latin America is now affected in one way or another by the grave situation in Central America. The constant incidents in the frontier region between Nicaragua and Costa Rica have brought about a serious worsening of relations between those two countries, creating such serious tension as to result in a marked decline in efforts to create the necessary atmosphere of trust between the States involved in the conflict, the essential prerequisite for achieving a comprehensive agreement to put an end to the crisis.
We should be aware of the risk involved in postponing a balanced and realistic solution to the points of disagreement. The Argentine Republic believes that positions based on intolerance will only lessen the possibility of bringing about an agreement that is just and honor able for all the parties in the conflict; they will, on the other hand, encourage the use of military options.
The Foreign Ministers of the member countries of the Contadora Group met on 24 and 25 August in Cartagena, where they were joined by the Foreign Ministers of Brazil, Peru, Uruguay and Argentina, countries which have constituted a support group, whose objectives are to support and give effect to the peace-making activities of the Contadora Group. We are absolutely convinced of the importance of that initiative, which reflects the political will and capacity for concerted action of Latin America to achieve, from its own standpoint, a negotiated and lasting solution to the Central American conflict.
I should like to repeat my Government's concern over the situation in the Middle East and to endorse the statements made on that serious matter by the Argentine Democratic Government, particularly with regard to the extent to which it is possible to find a just and lasting solution if, on the basis of the relevant resolutions of the Security Council and the General Assembly, the following conditions can be effectively met: first, respect for the right to existence, sovereignty and territorial integrity of all the countries of the region; secondly, the eight of all countries of the region to secure, internationally recognized frontiers; and, thirdly, the withdrawal of Israel from the occupied Arab and Palestinian territories.
The Palestinian question is another cause of great concern to my Government. We again repast that it cannot be resolved properly and equitably without support for the actions and initiatives originating at the United Nations, based on international law and the Charter of our Organization. The essential objective of those actions and initiatives is that the Palestinian people should be able to exercise its inalienable right to self-determination and independence, the establishment of its own national State and its own legitimate representation in the negotiations that must be begun to that end.
My Government is also following with growing concern the development of events in Africa, and has given practical effect to its rejection of the policies of racial discrimination, aggression and domination which have been imposed upon the peoples of southern Africa.
The need for a rapid and just solution to that grave conflict is perhaps the most urgent and real challenge facing the United Nations today. It is a challenge that has already existed for 40 years, and its continuation damages the credibility and efficiency of our Organization. For four decades now South Africa has violated with impunity fundamental principles and concrete provisions of the Charter, obstinately refusing to eradicate apartheid totally and for ever, persisting in its illegal occupation of Namibia and carrying out repeated acts of aggression against neighboring States. The grave events that have been occurring daily in South Africa confirm that the policies of Pretoria are a threat to peace and security in the region. An appropriate reaction to that behavior is essential,
not only to put an end to racism and South African expansionism, but also to preserve the political and social order represented by our Organization.
Argentina repeats its strong condemnation and repudiation of apartheid and its unswerving support for the right of the Namibian people to self-determination and independence in a united Namibia. Together with the vast majority of the international community, we believe that the time has come for the United Nations to adopt, through the Security Council, urgent and effective measures to increase the effective pressure on Pretoria.
For our part, during the past year we have taken concrete steps against South Africa in the diplomatic, economic, cultural and sporting fields. Most recently, the Congress of my country ratified the International Convention on the Suppression and Punishment of the Crime of Apartheid. As long as apartheid and the illegal occupation of Namibia continue. South Africa can only expect our support to grow for the legitimate struggle of the oppressed peoples of South Africa and Namibia to establish free, democratic and egalitarian societies in southern Africa.
My Government once again denounces the continuation of the illegal occupation of part of Argentine territory by the United Kingdom of Great Britain and Northern Ireland. In spite of the repeated appeals of the international community to the parties to find a just, peaceful and final solution to the sovereignty dispute over the Malvinas Islands, the united Kingdom continues to refuse to engage in serious and comprehensive negotiations, in its attempt to consolidate an anachronistic colonial situation. In systematically opposing the implementation of specific United Nations resolutions on the question of the Malvinas Islands, it is also opposing the whole policy followed by the international Organization to put an end to colonialism in the world.
The Argentine Democratic Government has on many occasions expressed its firm determination to solve the controversy by peaceful means. It has therefore made concrete offers for the resumption of negotiations, but so far there has been no positive response.
Furthermore, the British Government has made public its refusal to include in any negotiations the subject of sovereignty, which is the very source of the dispute and to which are linked all the other questions affecting relations between the two countries.
In addition to that intransigence, a factor worsening the situation is the excessive British military presence in the south Atlantic. That militarization not only poses a threat to Argentine territory, but affects the whole region, as was recently established by the Permanent Council of the Organization of American States.
The construction of a strategic airport in the islands and the extraordinary naval build-up jeopardize the stability of an area that forms part of the Latin American nuclear-weapon-free zone. No one can deny today that those British actions have transformed the Malvinas Islands into an area of strategic interest, drawing in the global conflict between East and West.
Without prejudice to what I have just said, as a clear demonstration of my Government's desire for peace and its negotiating spirit, a little over two months ago we once again proposed to the British Government the start of conversations, in response to the lifting of the commercial restrictions unilaterally imposed by the United Kingdom in 1982.
The fact is that for us relations between the two Governments and countries can be developed on a solid basis only to the extent that the central problem between us - the sovereignty dispute over the islands - is not ignored. To ignore that subject would be to base any restoration of relations on a fiction.
Furthermore, the Argentine Government, which does not consider it necessary to make a formal declaration of the cessation of Hostilities, sines there was Raver a declaration of war, and the cessation has been recognized in a number of resolutions of the United Nations, nevertheless declared, on 10 July this years
"if this matter" -a formal declaration of cessation of hostilities -
is viewed by the united Kingdom Government as the remaining obstacle to the initiation of negotiations, the Argentine Government would be prepared to make the declaration as soon as the united Kingdom Government agrees to initiate the general negotiations repeatedly recommended by the international community." (A/40/478, p. 3)
In the circumstances, I should like to repeat here, in this hall, our invitation to the Government of the United Kingdom to resume negotiations to find a solution to the sovereignty dispute between our two nations, a dispute which is obstructing the normalization of our relations.
In this connection, and as clear evidence that we have no conflict with the country but with the Government, just a few days ago in Paris President Alfonsin met with the leader of the Labor Party and the Parliamentary opposition in the United Kingdom, the Right Honorable Neil Kinnock, HP, and they both agreed:
"... on the need for the re-establishment of diplomatic and commercial relations between the Argentine Republic and the United Kingdom. To that end, they expressed their desire that negotiations should be initiated to explore the means of resolving the outstanding problems between the two countries, including all aspects of the future of the Falkland Islands (Malvinas).
"They also jointly stressed the importance for the inhabitants of those islands of effectively guaranteeing the preservation of their customs, their ways of life and traditions, as well as respect for forms of administration, education and social and economic organization. In that connection, Mr. Kinnock stressed the fundamental importance of taking fully into account the interests of the inhabitants of the islands, and President Alfonsin pointed to the range and the extent of the rights guaranteed by Argentina's democratic constitution." (A/40/662, p. 3)
That is the position of the Argentine Government with regard to a question which calls for a prompt and final solution. For that to happen we need a substantial gesture on the part of the Government of the United Kingdom which would demonstrate a genuine wish to put an end to the controversy.
The crisis which has been affecting the economy of the developing countries has grown worse. This situation is fraught with the most serious consequences, particularly for the peoples of our countries because the right to peace is indissolubly linked to the right to development.
We have been vigorously advocating a total restructuring of the international economic relations, a structure governed by equality and justice. Nevertheless, only a few countries in the North understand that sustained social and economic progress of the South would be of benefit to them. In contrast, there are many countries which maintain an attitude of historical short-sightedness which is reflected in the persistence of protectionist policies, in the substantial reduction of the flow of capital for financing development and an increasing deterioration in the terms of trade. Therefore, we repeat that we are not looking for charity, but for the concrete will to find solutions which would be to our mutual advantage and which could put an end to this world recession.
The situation is particularly serious in some countries represented here because they have suffered from extremely severe climatic conditions which have caused hunger and disease. In other countries, difficulties have been compounded by payment obligations deriving from an external debt that was contracted in a chaotic international market and at real interest rates which have been the highest in history.
In Latin America, together with the Central American crisis, the other major question of concern to our region is precisely that of the external debt of the countries of our region. Of course, this is a subject which affects almost the whole developing world, but the form it has assumed in Latin America has probably hit that region harder than other regions. Indeed, a large proportion of our external debt is connected with floating rates of interest. In practice, this has meant for my country, for example, that over the last four years the external debt has increased by 50 per cent as a result of changes in the rates of interest which, as is only too clear, are entirely outside our control and independent of our will.
In recent years our region has seen exceptional political change. Almost all our countries have put authoritarian regimes behind them and, after a prolonged struggle for freedom and dignity, democracy is now flourishing in our part of the Americas. But if this experience of ours shows that the people are mobilizing in the name of liberty to achieve democracy, history teaches us that they are also mobilizing in the name of well being to maintain democracy. In other words, growth is directly linked with the stability of this hard won democracy. The truth is that this growth is seriously jeopardized by our capacity to generate resources. This is particularly .true if a large proportion of those resources are swallowed up precisely by payment of the interest on the debt.
Our countries are now being asked to put into effect internal adjustment programs, which are frequently necessary for the proper organization of our economies. But those programs, which call for austerity and effort, to be successful also require prospects of growth, and hence well being. It is the expectation of growth which makes sense of the current efforts. Therefore it is impossible to conceive of a stable situation in which austerity would not be accompanied by growth, or at least by the hope of growth. Thus, the question of resources for development is something today which has a clear cut political corollary, because the ultimate stabilization of our democracy would depend on our obtaining those resources. In the circumstances, the problem of external debt becomes an eminently practical and political problem, and by that I mean to say that although it is vital to continue the debate with regard to the need for a new world economic order, keeping alive our demand for international justice, no one can reasonably suppose that we shall achieve immediate results from sum a debate. However, our countries need urgent solutions which, while supporting our general demands, will make it possible to solve the specific and very serious blockages which exist today to our growth. In other words, there is a time for global debate and a time for exploring immediate measures. We think those two approaches are not contradictory and that, furthermore, they are actually complementary. But what does seem a problem to us is the fact that general discussion prevents us from making progress in the search for solutions which would make it possible to retrieve a proportion of the resources which today are earmarked for the payment find external debt servicing. It is vital, therefore, that the industrial countries should also shoulder some responsibility and undertake to eliminate the disruptive factors which have caused the present crisis of indebtedness. This was the sense of the appeal issued by the 11 Latin American countries which subscribed to the Cartagena consensus of June 1984.
The General Assembly has decided to adopt on its agenda of the fortieth anniversary of the United Nations an item entitled "The United Nations for a better world". Therefore, we should ask ourselves on this occasion what is this better world to which we aspire and how would we like to see it brought about.
We are convinced that the peoples of the world aspire to a future of peace which would mean more than the absence of war and conflict. What they want above all is a situation which would make it possible for them to enjoy the fruits and benefits of peace, which is to be understood as a condition for the attainment and affirmation of the rights of the individual. Without the guarantee of those rights, efforts to improve standards of living would be incomplete and limited. We therefore believe that commitment to an ethical system free from strategic concepts should be the source of concerted political action. The better world to which we all aspire depends internally, upon the building of democratic societies, the rule of law and tolerance. 
Hence, we should like to see a just and stable international order without the distortions of power politics and without the imbalances generated by a purely financial view of economic interaction.

The better world we see is based on three fundamental principles of civilized coexistence: juridical equality of States, non-intervention in internal affairs and the self-determination of peoples.
The better world we all hope for requires a new consensus for development which would make possible mutual benefit from trade and promote the well-being of the peoples.
The ways and means of achieving this better world remain today, as they were 40 years ago, the elimination of the arms race, particularly the nuclear-arms race; recognition of the right to independence of peoples under colonial domination and foreign occupation and the right to territorial integrity and social and economic development; and the peaceful solution of disputes between States by means of dialog and negotiation.
These are the principles of the Charter, whose fortieth anniversary we are celebrating.
We understand the difficulties in achieving the objectives of the Charter and we are not unaware of the fact that we have not been able to succeed in this over the last 40 years, but we are mindful of the invaluable contribution of the united Nations to the cause of peace, decolonization and the promotion of human rights and fundamental freedoms.
The political determination of the Argentine Government to help ensure that this contribution is greater and more profound, to the benefit of all, constitutes one of the reasons for our firm commitment to the United Nations. The other, even more important reason is our commitment to the value system based on the Charter, without which it would not be possible to ensure a future of dignity for all the peoples of the international community.
